Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s After Final response filed on 08/11/2022 incorporates the previously indicated allowable subject matter of claims 3, 7 and 12 into the independent claims 1 and 10, thus overcoming the prior art of record and as such it is being entered. In further inspection of the claims, the examiner found a 112 clarity issue in claims 25-27 with the recitation “A method according to claim 8” whereas claim 8 is not a method but a ball valve. In a telephonic interview with attorney Schroeder, the examiner proposed to amend claims 25-27 via an examiner’s amendment to overcome this issue. Attorney Schroeder authorized the examiner’s amendment, thus placing the application in condition for allowance. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glenn Schroeder [34720] on 08/18/2022.

The application has been amended as follows (Bold and underlined text “ XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the claim): 
IN THE CLAIMS:

25. (Currently Amended)  A ball valve according to claim 8, wherein α is in the range of 50-85 degrees.

26. (Currently Amended)  A ball valve according to claim 8, wherein α is in the range of 60-85 degrees.

27. (Currently Amended)  A ball valve according to claim 8, wherein α is in the range of 70-85 degrees.

***Only claims 25-27 are being amended, all other claims are to remain as filed in the response filed on 08/11/2022. Claims 25-27 are being amended to overcome a 112b issue.***

Allowable Subject Matter
Claims 1-2, 4-10, 13-14 and 22-27 (17 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Komrosky (US 2,988,109), Liu (US 9,903,483), Kramer (US 4,029,292) and Schmidt (GB 338,913) teaches of various examples of rotary ball valves comprising means of allowing the reciprocation of a portion of the valve member away-from/toward-to the valve seat to prevent excessive wear from occurring on the sealing faces of the valve in a similar manner as applicant’s general invention. Liu utilizes gearing and lost motion to achieve this function, Kramer, Komrosky and Schmidt utilizes internal coupling/locking elements/pins/slot/grooves to allow the selective engagement of a portion of the valve member and rotation of the valve member. Notice that while the closest prior art comprises similar function, each one of the closest prior art relies on different designs as compared to the claimed invention. In particular notice in at least Komrosky that the engagement of the stem and valve member are different as compared to the way it is claimed in at least claim 3 and that the stems of the prior art turn 90 degrees to the second/intermediate position and then turn an additional amount (30 degrees more in at least the case of Komrosky) to move the valve to the third/engagement position as compared to the way it is claimed in at least claims 7 and 12. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function/operation of the gate valve as claimed in claims 1-2, 4-10, 13-14 and 22-27 and as shown in at least Figs. 4a-4c of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753